Citation Nr: 1422028	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-26 277	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder (GI) to include hiatal hernia and peptic ulcer disease. 

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a left leg disability.  

5.  Entitlement to service connection for a right leg disability. 

6.  Whether new and material has been received sufficient to reopen a previously denied claim for service connection for a cold injury of bilateral feet.  

7.  Whether new and material has been received sufficient to reopen a previously denied claim for service connection for a bilateral hand disability, claimed as a cold injury.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from January 1951 to December 1953.

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Roanoke, Virginia.

In a September 2011 Board decision, the Board reopened a claim for service connection for a GI disorder, to include hiatal hernia and peptic ulcer disease and remanded the claims for service connection for a GI disorder, to include hiatal hernia and peptic ulcer disease and a low back disorder.  The Board requested that the RO obtain outstanding medical records and schedule the Veteran for a VA orthopedic examination in connection with his claimed low back disorder.  The Veteran was afforded VA examinations in October 2011.  

In an August 2012 Board decision, the Board again remanded the claims of service connection for a GI disorder, to include hiatal hernia and peptic ulcer disease and a low back disorder due to non-compliance with the previous remand directives.  Specifically, the Board directed the RO to obtain and associate with the claims file outstanding medical records, including those from the Richmond VA Medical Center.  Medical records from the Richmond VA Medical Center dated September 2006 through July 2013 have been associated with the Veteran's virtual claims folder.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The issues of entitlement to service connection for arthritis and a left and right leg disability were perfected for appeal in the interim.  The two appeals have been MERGED for purposes of judicial economy and efficiency.  See Board Directive 8430, ¶ 14(a).  

In February 2014, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2014 Board Hearing, the Veteran testified that his claimed back, GI disorder, arthritis and leg disabilities are due to his exposure to the cold while stationed in Korea.  See Central Office Board Hearing transcript pp. 7-9.  A claim based on a new theory is not a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  He later submitted a VA Disability Examination Worksheet regarding Cold Injury Protocol.  Further, the Veteran's DD-214 indicates that he received the Korean Service Medal.  The Veteran is competent to report that he experienced cold conditions while stationed in Korea.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no medical opinion of record which addresses this new theory of entitlement.  VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, the Board finds that a remand is necessary to obtain an opinion which addresses the Veteran's new theory.  

At the February 2014 Board hearing, the Veteran noted that he disagreed with the October 2013 rating decision which reopened the Veteran's previously denied claims for cold injury of the bilateral feet and a bilateral hand condition, now claimed as cold injury, and denied both claims on the merits.  See Central Office Board Hearing transcript, pp. 10-12.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Therefore, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to the Veteran dating from July 2013 and associate with the claims file.

2.  Issue a statement of the case that addresses the issues of whether new and material evidence has been received sufficient to reopen previously denied claims for service connection a cold injury of bilateral feet and a bilateral hand disability, claimed as a cold injury.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

3.  Then, schedule the Veteran for a VA cold injury examination of the Veteran in order to determine whether he now has residuals of a cold injury that are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

(a)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GI disorder, to include hiatal hernia and peptic ulcer disease is a residual of a cold injury in service.

(b)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder is a residual of a cold injury in service.

(c)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis is a residual of a cold injury in service.

(d)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left leg disability is a residual of a cold injury in service.

(e)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right leg disability is a residual of a cold injury in service.

The examiner is asked to consider the Veteran's statements that he was exposed to extremely cold temperatures while in service as credible, despite the lack of documentation, and to opine on the likelihood that his current symptoms would have resulted from that.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  Indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Please provide a complete explanation for the opinion.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



